DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 11/29/2021.
Claims 1-20 have been amended.
Claims 1-20 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Objection to claims 16-19 has been amended therefore the Objection has been withdrawn.
The Objection to claims 2-14 has been amended.  However, the Objection issue has not been resolved.  Therefore, the Objection to claims 2-14 has been maintained, see more details below.
Applicant’s argument with regard to the rejection under 35 U.S.C. §101 of claims 1-14 and 20 are persuasive.  Therefore, the rejections have been withdrawn. 
The rejection of claims 1-20 under 35 U.S.C. §112(b) have been amended.  Therefore, the rejection has been withdrawn.
Applicant's arguments filed on 11/29/2021 have been fully considered but they are not persuasive.
Applicant argues on page 11 of the Remarks that the Examiner has incorrectly equated the particle accelerator of claim 1 with the photon generator of Homer.  In response to the Applicant’s arguments, the Examiner respectfully disagrees.  The particle accelerator according to the claims is used to produce particles.  The claims do not specify what the particles comprise.  Therefore, the photon produced by the photon generator of Homer is equivalent to the particles produced by the particle accelerator recited in the claims.  The 102 rejection has been maintained.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the present invention describes particles as “positive ions, negative ions, electrons, and protons”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments (i.e., “Homer does not inherently or expressly describe each and every element as set forth in Independent Claim 1 and, therefore, does not anticipate Claim 1 or its dependent claims”) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the 
In response to applicant's argument on page 13 of the Remarks that Tahar reference fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “In contrast, the present invention is directed to the generation of random numbers for cryptographic applications”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that Tahar is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Tahar discloses a need for a design of a strong focusing fixed field machine with variable energy extraction and large beam acceptance (paragraph 5).  The design provides an accelerator that is more compact in size and more reliable.  Furthermore, Tahar discloses different linear accelerator (linac) forms which are the same as the LINAC linear accelerator recited in the claims (Tahar: paragraph 0056, “enabling the use of different linear accelerator (linac) forms, and is not installed in a region with large magnetic fields. The linac is placed near the edge of the gap between the dee-shaped magnets 150. The remainder of the gap is used for focusing devices. The electron is readmitted to the linac after each revolution. This procedure can be repeated until the increasing radius of the particle's orbits 191 makes further acceleration impossible.”).  Therefore, Tahar is in the field of applicant’s endeavor.  The 103 rejection of claims 5-6 is proper.
In response to applicant's argument on pages 13-14 of the Remarks that Wang reference fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Claim 11 solves the problem of generating truly random numbers for cryptographic applications”) are not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that Wang is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Wang discloses detecting uncharged particles (see paragraph 0296, “If no charged particles are detected in the frame F2, the frame period may be incremented to a longer period in the next frame. In frame F3, a charged particle is detected. Thereafter, in frame F4, the same period is used, and two charged particles may be detected. Because more than one charged particle is detected, the frame period may be decremented to a shorter period in the next frame. In frame F5, no charged particles are detected and thus, in frame F6, a longer period is used”) as recited in claim 11.  Therefore, Wang is in the field of applicant’s endeavor.  The 103 rejection of claim 11 is proper.

Claim Objections
Claims 2-14 are objected to because of the following informalities:  
Regarding claims 2-14, these claims recite the limitation “The particle accelerator random number generator device of claim 1”.  It should be changed .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Homer (US 20140287816) (hereinafter Homer).
Regarding claim 1, Homer discloses a particle accelerator random number generator comprising: a particle accelerator (Homer: see figure 4 
    PNG
    media_image1.png
    508
    493
    media_image1.png
    Greyscale
 and paragraphs 0061-0062, “the device 400 comprising: a light source 405 for generating at least one single-photon within a light beam; and at least two detectors 410, 415 each for detecting single-photons 450 within the beam thereby providing detector signals; and control means 420, wherein the detectors 410, 415 for detecting single-photons each comprises at least one quantum dot 430, 435;”), wherein said particle accelerator generates particles (Homer: paragraphs 0061 and 0062, “generating at least one single-photon within a light beam”… “The apparatus is made up of a light source of photons, which produces a beam of photons”); and wherein said particle event detector detects events relating to said particles and outputs event output values corresponding to said detected events (Homer: paragraphs 0061-0063, “at least two detectors 410, 415 each for detecting single-photons 450 within the beam thereby providing detector signals; and control means 420, wherein the detectors 410, 415 for detecting single-photons each comprises at least one quantum dot 430, 435; and 
Regarding claim 2, Homer further discloses wherein said particle event detector comprises a linear detector, wherein particle angles of arrival correspond to output values for said detected events (Homer: paragraphs 0061-0063, “at least two detectors 410, 415 each for detecting single-photons 450 within the beam thereby providing detector signals; and control means 420, wherein the detectors 410, 415 for detecting single-photons each comprises at least one quantum dot 430, 435; and wherein the detectors are positioned at substantially equivalent but spatial different position of detection probability 470 of single-photons in the beam”… “the detector array is made up of two single-photon detectors, the apparatus will produce random binary numbers”).
Regarding claim 3, Homer further discloses wherein said particle event detector comprises a cross-section detector wherein regions of said detector correspond to output values for said detected events
Regarding claim 4, Homer further discloses wherein said particle event detector comprises a return bounce angle detector (Homer: paragraphs 0076 and 0077, “The detector array can be placed perpendicularly to the beam. The plane of the detector array can also form an angle .alpha. different from 90 degrees with the beam propagation direction”).
Regarding claim 7, Homer further discloses wherein particle event detection comprises detecting charged particles (Homer: paragraphs 0011 and 0062, “The apparatus is made up of a light source of photons, which produces a beam of photons. The beam illuminates an array of at least two single-photon detectors. A value is associated with each detector of this array. The detection of a photon in a given detector will yield one random number, whose value will be that associated with the detector.”).
Regarding claim 8, Homer further discloses wherein particle event detection comprises detecting photons (Homer: paragraphs 0011 and 0062-0064, “The randomness of the true random number produced in this way stems from the wave-particle duality of the photons. The position of a photon in the beam is described by a wavefunction. This function can be used to calculate the spatial detection probability of a photon in the beam. If several single-photon detectors are placed on a plane perpendicular to the beam, their respective photon detection probability will be related to the value taken by the wavefunction at their location”).
Regarding claim 9, Homer further discloses wherein said particle event detector comprises: a return bounce angle detector (Homer: paragraphs 0076 and 0077, “The detector array can be placed perpendicularly to the beam. The plane of the wherein particles having a first return bounce angle correspond to a one, and particles having a second return bounce angle correspond to a zero (Homer: paragraphs 0063, 0067 and 0102, “If the detector array is made up of two single-photon detectors, the apparatus will produce random binary numbers. One detector will be associated with a value of "0" and the other detector with a value of "1".”).
Regarding claim 10, Homer further discloses wherein said particle event detector comprises binary detector output (Homer: paragraphs 0063, 0070 and 0073, “detection of a single-photon in detector 430 will produce a true random number of binary value "0", for example, while detection of a photon in detector 435 will produce one of binary value "1".”).
Regarding claim 12, Homer further discloses wherein said particle accelerator and said particle event detector dimensions are of nanometer-scale (Homer: paragraphs 0067-0069 and 0106, “there is a noticeable change in the current of the device as a single photon is absorbed, the change can be very small, typically, about 2 nano Ampere (nA).”).
Regarding claim 13, Homer further discloses wherein said particle accelerator, said particle event detector, and said processing application comprise a unitary device (Homer: paragraphs 0061-0062, “the device 400 comprising: a light source 405 for generating at least one single-photon within a light beam; and at least two detectors 410, 415 each for detecting single-photons 450 within the beam thereby providing 
Regarding claim 14, Homer further discloses wherein said particle accelerator, said particle event detector, and said processing application are unitary, and comprise a deployable computing device (Homer: paragraph 0036, “The device 200 may also have a random number storage device 214 coupled to the processor 210 through the core chipset 202 at the south bridge 206. The random number storage device 214, instead of the RAM 212, may be used to store the true random numbers. The random number storage device 214 may be a mass storage device, such as a hard disk drive or flash drive, used in a general purpose computer that typically allows code and data to be read from and written to the mass storage device. However, in a gaming machine environment, modification of the gaming code stored on a mass storage device is strictly controlled and would only be allowed under specific maintenance type events with electronic and physical enablers required. Though this level of security could be provided by software, gaming computers that include mass storage devices preferably include hardware level mass storage data protection circuitry that operates at the circuit level to monitor attempts to modify data on the mass storage device and will generate both software and hardware error triggers should a data modification be attempted without the proper electronic and physical enablers being present.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Homer in view of Tahar et al. (US 20190070438) (hereinafter Tahar).
Regarding claim 5, Homer does not explicitly disclose the following limitation which is disclosed by Tahar, wherein said particle accelerator comprises a LINAC linear accelerator (Tahar: paragraphs 0006 and 0058, “ion accelerator includes a charged particle linear accelerator module and a pair of fixed field magnet assemblies”).  Homer and Tahar are analogous art because they are from the same field of endeavor, energy extraction.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Homer and Tahar before him or her, to modify the system of Homer to include the linear accelerator of Tahar. The suggestion/motivation for doing so would have been to accelerate a pulse of charged particles as a beam aligned along a first ray, parallel to the y axis (Tahar: paragraph 0058).
Regarding claim 6, Homer as modidfied discloses wherein said particle accelerator comprises a synchrotron circular accelerator (Tahar: paragraph 0057, “The orbits in this scheme are unstable and for this reason the quadrupole defocusing and focusing magnets, QD and QF, respectively, are used to trim the beams so that diverging particles are redirected to the proper direction. These QD and QF magnets are varied in time just like in a synchrotron accelerator, and add to the complexity of the system. Because of the time dependence of the field of the QD and QF magnets, e.g., .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Homer in view of Wang et al. (US 20190378682) (hereinafter Wang).
Regarding claim 11, Homer does not explicitly disclose the following limitation which is disclosed by Wang, wherein said particle event detector comprises a calorimetric detector for uncharged particles (Wang: paragraph 0277, “a particle accelerator may propel charged particles at high speeds and energies. Charged particles may collide with materials or other particles and collision products may be detected by detectors. A detector may be configured to receive a particle. However, in a high-energy physics instrument, detectors may be configured such that particles pass through detectors. For example, a calorimeter may measure the energy that a particle loses as it passes through the calorimeter.”).  Homer and Wang are analogous art because they are from the same field of endeavor, particle detection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Homer and Wang before him or her, to modify the system of Homer to include the calorimetric detector for uncharged particles of Wang. The suggestion/motivation for doing so would have been to filter out some charged particles having a certain level of energy (Wang: paragraph 0008).


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art has been incorporated into the record and does not disclose, individually or in reasonable combination, the features disclosed in claims 15-20 as a whole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRANG T DOAN/Primary Examiner, Art Unit 2431